Wright, Ch. J.,
dissenting. — The land was sold by the sheriff, January 14,1858. • Cordray died in December after-wards, and this bill was filed in March, 1859, fourteen months after the sale, and two months after the purchaser had obtained his deed. After making his bid, Cordray never offered to pay the money. Nor did he pay any more attention to the sale than though he was an entire stranger to the transaction.
Under such circumstances, I dissent from the foregoing opinion, upon two grounds:
First. Cordray had no right to bid at said sale, and he cannot complain, nor can his executor, if the sheriff, without fraud, disregarded such bid, and treated the sale as void. The sheriff was not authorized to accept the bid, and Cordray, as against the other purchaser, ought not to be heard to complain of his own wrong — of his failure to pay his own debt — of his neglect to comply with a bid made and received without authority.
Second. The application comes too late. The debtor had one year within which to redeem. This w'as a plain and *530adequate remedy, and would have been equitable to Hastings, the purchaser. This was not done, however. Hastings obtained his deed, as was his right, and two months after-wards this bill was filed.
No excuse is shown for this delay. If either party should suffer, it seems to me it ought to be the debtor, who bid on his own property, with no apparent intention of complying with it, and has been inexcusably negligent in urging his objections to the sheriff’s action, and in attacking the purchaser’s title. The executor stands in no better position, as almost the entire delay occurred during the life of the intestate.
I think the decree below should be
Reversed.